                                            Case 5:19-cv-04705-EJD Document 33 Filed 10/09/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                           SAMUEL LOVE,
                                   8                                                          Case No. 5:19-cv-04705-EJD
                                                        Plaintiff,
                                   9                                                          ORDER TO SHOW CAUSE;
                                                 v.                                           DIRECTING PLAINTIFF TO SERVE
                                  10                                                          COPY OF THIS ORDER ON
                                           SURENDERPAL SINGH WALIA;                           DEFENDANTS
                                  11       PARMINDER WALIA; SHAMMI KUMAR;
                                           NAVIN KUMAR; and Does 1-10
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          In August of 2019, Plaintiff Samuel Love initiated this suit for violations of the ADA and

                                  15   Unruh Act against Defendants Surenderpal Singh Walia; Parminder Walia; Shammi Kummar; and

                                  16   Navin Kumar. (collectively “Defendants”). Dkt. No. 1. In September of 2019, Defendants

                                  17   answered through their purported attorney, Michael Welch & Associates. Dkt. No. 11.1 Over six

                                  18   months later, Plaintiff filed a motion to strike the answer on the ground that Mr. Welch has been

                                  19   unresponsive to multiple requests to schedule a settlement meeting and has failed to serve initial

                                  20   disclosures. Dkt. No. 29. The motion is scheduled for hearing on November 11, 2020.

                                  21          The deadline to respond to the motion to strike the answer has now passed and the court

                                  22   docket indicates that Defendants Shammi Kummar and Navin Kummar have not filed any

                                  23   response to the motion. Accordingly, the Court issues this Order to Show Cause why the answer

                                  24
                                       1
                                  25     Defendants Surenderpal Singh Walia and Parminder Walia filed a separate answer as pro se
                                       defendants in September 2019. See Dkt. No. 17. Defendants Surenderpal Singh Walia and
                                  26   Parminder Walia also contend that they have never entered into any attorney-client agreement
                                       with Mr. Welch. See Declaration of Pro Se Defendant Surenderpal Singh Walia in Response to
                                  27   Plaintiff’s Motion to Strike, Dkt. No. 30 at ¶ 8.
                                       Case No.: 5:19-cv-04705-EJD
                                  28   ORDER TO SHOW CAUSE; DIRECTING PLAINTIFF TO SERVE COPY OF THIS ORDER
                                       ON DEFENDANTS
                                                                                         1
                                          Case 5:19-cv-04705-EJD Document 33 Filed 10/09/20 Page 2 of 2




                                   1   should not be stricken. No later than October 30, 2020, Defendants shall file and serve a written

                                   2   response to this Order to Show Cause. If Defendants Shammi Kumar and Navin Kumar fail to file

                                   3   and serve a response by October 30, 2020, the Court will strike the answer, which may lead

                                   4   Plaintiff to seek entry of default judgment against Defendants Shammi Kumar and Navin Kumar

                                   5   for significant sums of money.

                                   6          To ensure Defendants receive notice of this Order to Show Cause, Plaintiff is directed to

                                   7   serve this Order immediately on Defendants’ counsel, as well as on Defendants via U.S. mail at

                                   8   the addresses indicated on the Proofs of Service of Summons entered as Docket Nos. 14 and 15.

                                   9

                                  10          IT IS SO ORDERED.

                                  11   Dated: October 9, 2020

                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                       EDWARD J. DAVILA
                                  13                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No.: 5:19-cv-04705-EJD
                                  28   ORDER TO SHOW CAUSE; DIRECTING PLAINTIFF TO SERVE COPY OF THIS ORDER
                                       ON DEFENDANTS
                                                                         2
